Peters, J.
(dissenting). I respectfully dissent. Heedful that *631the Workers’ Compensation Board’s assessment of the credibility of witnesses and the inferences to be drawn therefrom will be determinative if supported by substantial evidence (see, Matter of Grucza v Waste Stream Technology, 252 AD2d 901; Matter of Billings v Dime Sav. Bank, 236 AD2d 649), I do not find the record here so lacking as to warrant our intrusion into that domain.
Claimant’s testimony, found wholly credible by the Board, detailed that he engaged in strenuous physical activity on behalf of this employer on May 3, May 6 and May 7, 1996. Admitting to a loss of memory due to the effects of medication necessitated by the injury which is the subject of this claim, he described the work at the site in the Village of Pawling, Dutchess County, consistent with that of Theodore Smith, one of the employer’s supervisors. Smith testified that although the job continued for a long period of time and that he was only there on one day working with claimant, the job required that a set of iron stairs, weighing 150 to 160 pounds, be manually carried and installed on a roof. Claimant testified that as he was doing so, he felt his back give out. Claimant recalled only having worked with a supervisor named Dave Dickerson and recounted that when he mentioned to Dickerson that he hurt his back, Dickerson said to finish the job.
Smith testified that he was the only supervisor working with claimant on that date, however, and did not recall whether claimant injured himself. Smith also testified that he worked with claimant during the relevant period at Bar Laboratories where they, along with Dickerson, put in another set of metal stairs, confirmed by Dickerson to weigh between 100 to 180 pounds. While testimony by Dickerson denied that he was in charge at such time or that claimant reported his injury to him when putting in those stairs, Janet Mann, the employer’s administrative assistant, testified that had claimant been injured as he claimed, Dickerson would have been required to fill out an accident report and assist in an investigation. Moreover, claimant’s medical records clearly support the conclusion that he suffered an accident between May 3, 1996 and May 7, 1996 that aggravated a preexisting nondisabling back condition.
The majority, mischaracterizing Dickerson’s lack of memory as a positive declaration that claimant did not inform him or complain of a back injury, found that the failure to identify the precise manner in which “claimant injured himself, the date of the occurrence or at what job site” relegated the Board’s determination as unsupported. With no evidence indicating that *632claimant worked for any other employer during this time and medical records confirming the onset of the injury during a period when his employment entailed lifting extreme amounts of weight, I cannot find that the inability “to pinpoint the exact date on which the incident occurred” (Matter of Cortese v Rochester Prods. Div., 91 AD2d 802, 803) is fatal. The Board adopted claimant’s documentary and testimonial evidence while rejecting the inconsistent testimony of the employer’s interested witness (see, Matter of Lewis v Cambridge Filter Corp., 132 AD2d 802, appeal dismissed 70 NY2d 871, lv denied 71 NY2d 805). “[B]ear[ing] in mind that it is not the role of this Court to weigh the conflicting proof or to substitute its judgment with respect to the inferences that may be drawn therefrom * * * [notwithstanding the] fact that other evidence in the record would have supported a contrary conclusion” (Matter of Lawrence v Consolidated Edison Co., 240 AD2d 871, 874 [citations omitted]), I find the Board’s determination to be properly supported.
Accordingly, I would affirm.
Ordered that the amended decision is reversed, without costs, and claim dismissed.